Case 1:19-cv-00607-MSM-PAS Document 12 Filed 08/04/20 Page 1 of 5 PageID #: 260




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND




 ALONZO SHELTON,                         :
          Petitioner                     :
                                         :
              v.                         :      No. 1:19-cv-00607-MSM-PAS
                                         :
 PATRICIA COYNE-FAGUE, et al             :
           Respondents                   :


                            MEMORANDUM AND ORDER

       The petitioner is a state prisoner who has brought this Petition for Writ of

 Habeas Corpus pursuant to 28 U.S.C. §2254, seeking his release from confinement.

 He challenges his convictions in state court of a variety of offenses arising from the

 murder by shooting of Jessica Imran and the assault with a dangerous weapon of

 Julia Lang.1 The state obtained the convictions on the theory that when Ms. Lang

 and the petitioner were arrested after a traffic stop, cocaine found in Ms. Lang’s purse

 was hidden there by the petitioner. The state alleged that Ms. Lang was shot by the

 petitioner’s nephew, Barry Offley, in a joint venture with Mr. Shelton to preclude her




 1 There were ten counts in the Indictment. In the aggregate, Mr. Shelton was
 sentenced to life imprisonment for the murder of Ms. Inram and again for the
 attempted murder of Ms. Lang, consecutive to each other, consecutive to a seventeen-
 year sentence for violating the term of his probation imposed in an unrelated case,
 and consecutive to a twenty-five year non-parolable term as a habitual offender.
 State v. Shelton, 990 A.2d 191, 197 (R.I. 2010).
Case 1:19-cv-00607-MSM-PAS Document 12 Filed 08/04/20 Page 2 of 5 PageID #: 261




 from giving testimony incriminating the petitioner as the owner of the cocaine and

 thus precipitating his return to prison as a probation violator.

       Mr. Shelton appealed his conviction to the Rhode Island Supreme Court, which

 denied relief, and subsequently brought an unsuccessful action for post-conviction

 relief (PCR) in the state trial court. His petition for certiorari to the Rhode Island

 Supreme Court to review the denial of the PCR was denied.

 Claims

       Mr. Shelton makes four claims for relief from the state court judgment. First,

 he maintains that, in contravention of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194,

 10 L.Ed.2d 215 (1963), the state failed to disclose the exculpatory information that –

 contrary to her later assertion – Ms. Lang did not protest at her arraignment on drug

 charges that the cocaine belonged in fact to Mr. Shelton. Second, he claims that a

 search of an apartment belonging to his then-girlfriend was unlawful because her

 consent was not voluntary. Third, he claims that his trial attorney was ineffective

 because, inter alia, he inadvertently released to the jury the information that the

 length of the suspended term Mr. Shelton was in jeopardy of being sentenced to was

 seventeen years, in violation of a pre-trial agreement not to disclose the specific

 amount of time that had been suspended. And fourth, he claims that the attorney

 who represented him in the PCR proceedings in state court was ineffective.

       The respondents have moved to dismiss the Petition and, for the reasons set

 forth below, I GRANT that motion and order the Petition dismissed.
Case 1:19-cv-00607-MSM-PAS Document 12 Filed 08/04/20 Page 3 of 5 PageID #: 262




 Standard

       In order to prevail in federal court a state prisoner bringing a §2254 action

 must demonstrate several things. As to each claim he makes for relief, he must

 demonstrate: a) that he exhausted all available state court remedies before turning

 to the federal court; b) that the claim presents a prima facie case of relief under the

 laws or constitution of the United States; and (c) that the state court, in adjudicating

 against him on the claim rendered a decision that was contrary to, or constituted an

 unreasonable application of, clearly established federal law. 28 U.S.C. § 2254(b)(1)

 and (d). In this case, the petitioner’s claims fail to make that demonstration.

 Disposition

       1. With respect to the claim that the state failed to disclose that Ms. Lang did

 not accuse Mr. Shelton at her arraignment, it appears uncontroverted that Mr.

 Shelton’s trial attorney had himself obtained a copy of the arraignment transcript

 before he undertook cross-examination of Ms. Lang and used it in that cross-

 examination. Thus, even if there were a violation of the obligation to disclose, there

 can be no claim of prejudice, which is necessary for relief because of a Brady violation.

 Brady, 373 U.S. at 88.

       2. With respect to the allegedly non-consensual search, claims based on the

 Fourth Amendment to the United States Constitution do not warrant § 2254 relief

 unless the petitioner can show he was denied a full and fair opportunity to litigate

 the claim in the state court. Stone v. Powell, 428 U.S. 465, 482 (1976); Sanna v.

 DiPaolo, 265 F.3d 1, 8-9 (1st Cir. 2001) (where petitioner litigated his Fourth
Case 1:19-cv-00607-MSM-PAS Document 12 Filed 08/04/20 Page 4 of 5 PageID #: 263




 Amendment claim in state court, he had a full and fair opportunity, and federal court

 would not second-guess state court’s factual findings or conclusion relative to

 consent). Mr. Shelton had a two-day suppression hearing prior to trial and both the

 trial court and the appellate court addressed the merits of his claim. He has therefore

 made no showing of denial of the opportunity to litigate. Relief predicated on this

 claim is therefore unavailable.

        3. It is conceded that there was a pretrial agreement that the length of the

 suspended term hanging over Mr. Shelton’s head at the time of the discovery of

 cocaine would not be introduced into evidence. It is also conceded that defense

 counsel inadvertently revealed it. However, as a matter of state law, the Rhode

 Island Supreme Court held that the evidence was relevant and admissible, and that

 there was minimal if any prejudice because of the limiting instruction given by the

 trial justice.   Thus, while counsel’s inadvertent disclosure was unfortunate, his

 failure to keep the information from the jury when it was admissible evidence is

 hardly the kind of deficient performance that falls below the Sixth Amendment

 effectiveness standard. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

 L.,Ed.2d 674 (1984) (showing of ineffectiveness requires demonstration that counsel

 “made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed

 the defendant by the Sixth Amendment.”) In any event, the state court’s finding that

 there was no cognizable prejudice seems correct, and hardly an unreasonable

 application of federal law. 28 U.S.C. § 2254(d)(1). The jury would know in any event
Case 1:19-cv-00607-MSM-PAS Document 12 Filed 08/04/20 Page 5 of 5 PageID #: 264




 that Mr. Shelton was facing a serious sanction for possessing drugs while on

 probation, whether the suspended sentence was seventeen years or one year.

       4. The state contends that the claim of below-par performance of Mr. Shelton’s

 PCR attorney was not exhausted. The primary reason, however, that the claim

 cannot prevail here is that there is no jurisdiction, by statute, over a state prisoner’s

 allegation that a collateral attack attorney’s performance was substandard. Section

 2254(i) simply precludes a federal court from entertaining an ineffectiveness claim

 predicated   on    representation   in   a state   post-conviction   proceeding    (“The

 ineffectiveness or incompetence of counsel during Federal or State collateral post-

 conviction proceedings shall not be a ground for relief in a proceeding arising under

 section 2254.”).

       I therefore GRANT the respondents’ Motion to Dismiss and ORDER the

 petition dismissed.



 IT IS SO ORDERED:



 ___________________________________
 Mary S. McElroy,
 United States District Judge


 August 4, 2020
